Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to the applicant’s arguments
The amendments are entered in full.
The 112 rejection is withdrawn.
The previous rejections under 102, 101, and 103 are withdrawn. 
Applicant’s amendments are entered. A new search has been conducted and a new reference was found that is deemed relevant. Applicant’s arguments are now moot in view of the new rejection. 
Allowable Subject Matter
The combination of both dependent claim 7 and dependent claim 5 together with all of the limitations of the base claim and any intervening claims would be allowable over the prior art of record. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-2 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Katzourakis, Diomidis, et al., Road-Departure Prevention in an Emergency Obstacle Avoidance Situation, IEEE TRANSACTIONS ON SYSTEMS, MAN, AND CYBERNETICS: SYSTEMS, VOL. 44, NO. 5, MAY 2014 621
(https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=6572813) (hereinafter “Katzourakis”) and in view of Chinese Patent Pub. No.:  CN108805050 A to Li that was filed in 2018 and in view of United States Patent Application Pub. No.: US 2020/003895 A1 to Soli that was filed in 2016 (hereinafter “Soli”). 
    PNG
    media_image1.png
    947
    753
    media_image1.png
    Greyscale

“…1. A method of detecting wire or wire-like obstacles, which method is designed for an aircraft, the aircraft including at least and detection device,
wherein the method comprises the following steps:
detecting at least one pylon in the surrounding environment of the aircraft via a detection devices; (see page 1-2, and 7 col. 2, where a camera is used to track and estimate the vehicle’s position on the road)
identifying a Family of pylons to which the at least one detected pylon corresponds from among a database of families of pylons;… (see page 1-4 where in FIG. 3 the vehicle is moved and detects a pylon passage in a middle of a road and then using the sensors the vehicle moves in x. y along the curve to avoid the first, second third and fourth family of pylons)determining a prohibited zone that can (optionally) potentially contain the at least one detected pylon and the at least one cable and a safe zone not containing either the at least one pylon or the at least one cable.”  (see page 1-4 where in FIG. 3 the vehicle is moved and detects a pylon passage in a middle of a road and 
Katzourakis is silent but Li teaches “…characterizing at least some cable supported by the at least one detected pylon on the basis of the database; and”. (see abstract and claims 1-6 where the method can detect an electric wire in an image that is captured ); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Li with the disclosure of Katzourakis since Li teaches that an improved method of detecting a wire can be provided. The wire can be detected in an image for improved collision avoidance purposes. The method of detection uses one or more greyscale components of the image and detection can be accomplished in a rapid manner using a clustering 
    PNG
    media_image2.png
    610
    862
    media_image2.png
    Greyscale

The independent claims are amended to recite and  Katzourakis is silent but Soli et al. teaches “detecting at least one pylon in the surrounding environment of the aircraft via a detection device of the aircraft,   (see paragraph 80)
wherein the detection device includes at least one optical video camera, an obstacle detector of the LIDAR or LEDDAR type, or 
an obstacle detector of the radar type;  (see paragraph 61-65)
identifying a family of pylons to which the at least one detected pylon corresponds from among a database of families of pylons; (see paragraph 20)
characterizing at least one cable supported by the at least one detected pylon on the basis of the identified family of pylons in the database; and”  (see paragraph 65 where the pylons that are located on the power lines can be detected by a drone for avoidance ) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of SOLI with the disclosure of Katzourakis since SOLI teaches that a drone having a radar device can detect a number of pylons 8, 9 on a power line 7 and provide that information to a mapping device. This can provide a collision avoidance with future drones that are passing in the area.   See abstract and paragraph 65-93 of Soli of THALES.   

Katzourakis discloses “…2. The method according to claim I,
wherein the step of detecting at least one pylon in the surrounding environment of the aircraft comprises the following sub- Steps:
generating an image of the surrounding environment of the aircraft; (see page 1-2, and 7 col. 2, where a camera is used to track and estimate the vehicle’s position on the road)
analyzing the image of the surrounding environment of the aircraft; and(see page 1-2, and 7 col. 2, where a camera is used to track and estimate the vehicle’s position on the road)
identifying at least one pylon contained in the image of the surrounding environment, ”  (see page 1-4 where in FIG. 3 the vehicle is moved and detects a pylon passage in a middle of a road and then using the sensors the vehicle moves in x. y along the curve to avoid the first, second third and fourth family of pylons via a curve to the finish which is a safe zone and colliding with the pylons in the middle which is a prohibited zone). 
 	Claims 3-4 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Katzourakis, Diomidis, et al., Road-Departure Prevention in an Emergency Obstacle Avoidance Situation, IEEE TRANSACTIONS ON SYSTEMS, MAN, AND CYBERNETICS: SYSTEMS, VOL. 44, NO. 5, MAY 2014 621
(https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=6572813) (hereinafter “Katzourakis”) and in view of Chinese Patent Pub. No.:  CN108805050 A to Li that was filed in 2018 and in view of U.S. Patent No.: US7379014B1 to Woodell that was filed in 2004 and in view of Soli.  
Katzourakis is silent but Woodell teaches “…3. The method according to claim 2,
wherein the sub-step of generating an image of the surrounding environment of the aircraft comprises a step of emitting waves and a step of receiving the waves as sent back by an obstacle.  (See abstract)”. 
    PNG
    media_image3.png
    755
    684
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the 

Katzourakis is silent but Woodell teaches “…4. The method according to claim 3,
wherein the waves are radio waves or light waves. (See abstract)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of WOODELL with the disclosure of Katzourakis since WOODELL teaches that an improved radar device can also detect weather and long range and short range objects. This can be used during a taxi of the aircrafts for improved collision avoidance using the weather radar.   See abstract.   

Claims 5-6 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Katzourakis, Diomidis, et al., Road-Departure Prevention in an Emergency Obstacle Avoidance Situation, IEEE TRANSACTIONS ON SYSTEMS, MAN, AND CYBERNETICS: SYSTEMS, VOL. 44, NO. 5, MAY 2014 621
(https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=6572813) (hereinafter “Katzourakis”) and in view of Li and in view of Soli and in view of U.S. Patent Application Pub. No.: 10183749 B2 to Myslinski. 
Katzourakis discloses “…5. The method according to claim 2,
wherein the sue-step of generating an image of the surrounding environment  (see page 1-2, and 7 col. 2, where a camera is used to track and estimate the vehicle’s position on the road)
Katzourakis is silent but Myslinski teaches is performed using an optical video camera. (see col. 49, lines 1-55). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Myslinski with the disclosure of Katzourakis since Myslinkski teaches that an improved video device can be used detect features of 

Katzourakis discloses “…6. The method according to claim 1,
wherein the step of identifying a Family of pylons comprises the following sub-steps:
comparing the at least one pylon detected in the image with the database of families of pylons; and  (see first set of pylons off the side of the road in FIG. 3 and two sets on the road but parallel to the vehicle and then a first second and a third set blocking the path of 0 of pylons and this is to be avoided) 
selecting the family of pylons to which the at least one pylon detected in the image corresponds. (see page 1-4 where in FIG. 3 the vehicle is moved and detects a pylon passage in a middle of a road and then using the sensors the vehicle moves in x. y along the curve to avoid the first, second third and fourth family of pylons via a curve to the finish which is a safe zone and colliding with the pylons in the middle which is a prohibited zone).
Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Katzourakis, Diomidis, et al., Road-Departure Prevention in an Emergency Obstacle Avoidance Situation, IEEE TRANSACTIONS ON SYSTEMS, MAN, AND CYBERNETICS: SYSTEMS, VOL. 44, NO. 5, MAY 2014 621
(https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=6572813) (hereinafter “Katzourakis”) and in view of Chinese Patent Pub. No.:  CN108805050 A to Li that was filed in 2018 and in view of International Patent Pub. No.: WO 2006083408 A1 to Rubin and in view of Soli.

    PNG
    media_image4.png
    486
    940
    media_image4.png
    Greyscale

Katzourakis is silent but Rubin teaches “…7. The method according to claim 1,
wherein, during the step of characterizing at least one cable supported by the at least one pylon at least one characteristic of the at least one cable supported by the at least one detected pylon is determined on the basis of the database and is one of the following characteristics: 
    PNG
    media_image5.png
    815
    917
    media_image5.png
    Greyscale

a distance between two consecutive pylons between which at least one cable is strung, the at least one detected pylon comprising the two pylons; ”.  (see FIG. 6-9 where the two pylons 88 provide an E field so the aircraft can detect the power line being inferred from the E field and avoid the power line; see claims 1-10 and FIG. 11 where the safe zone is shown and the zone to avoid for contacting with the line)
a distance between two consecutive pylons between which the at least one cable is strung, the at least one detected pylon comprising a single pylon and another pylon that cannot be seen in the field of detection of the detection device and that has at least one cable strung between it and the detected pylon, the distance between the two consecutive pylons being estimated on the basis of the database of families of pylons;
a number of cables between the consecutive pylons; (see three cables)
a category of the at least one cable;
a radius of curvature of the at least one cabbie between the two consecutive pylons; and
a height between a point from which a cable is strung from a pylon and the lowest point of the cable”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of RUBIN with the disclosure of Katzourakis since RUBIN teaches that an improved power line detection can include markers 88 in FIG. 6 that provide a variation in the electrostatic field or “e field”.  This can provide an aircraft operator an opportunity to detect the power lines from at least 1000 feet and to avoid contact to avoid wire strikes between the power lines and the aircraft.      See abstract.   

    PNG
    media_image2.png
    610
    862
    media_image2.png
    Greyscale

Katzourakis is silent but Soli et al. teaches “detecting a cable supported by the at least one detected pylon (see paragraph 80)   (see paragraph 61-65) (see paragraph 20) (see paragraph 65 where the pylons that are located on the power lines can be detected by a drone for avoidance ) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of SOLI with the disclosure of Katzourakis since SOLI teaches that a drone having a radar device can detect a number of pylons 8, 9 on a 

Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Katzourakis, Diomidis, et al., Road-Departure Prevention in an Emergency Obstacle Avoidance Situation, IEEE TRANSACTIONS ON SYSTEMS, MAN, AND CYBERNETICS: SYSTEMS, VOL. 44, NO. 5, MAY 2014 621 (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=6572813) (hereinafter “Katzourakis”) and in view of Chinese Patent Pub. No.:  CN108805050 A to Li that was filed in 2018 and in view of Soli.
Katzourakis discloses “…8. The method according to claim 1,
wherein the method further comprises an additional step of estimating a position of at least one other pylon relative to a detected pylon, the at least one other pylon being not detected during the step of detecting(see first set of pylons off the side of the road in FIG. 3 and two sets on the road but parallel to the vehicle and  at least one pylon in the surrounding environment of the aircraft. (see page 1-4 where in FIG. 3 the vehicle is moved and detects a pylon passage in a middle of a road and then using the sensors the vehicle moves in x. y along the curve to avoid the first, second third and fourth family of pylons via a curve to the finish which is a safe zone and colliding with the pylons in the middle which is a prohibited zone).

Claims 9-10 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Katzourakis, Diomidis, et al., Road-Departure Prevention in an Emergency Obstacle Avoidance Situation, IEEE TRANSACTIONS ON SYSTEMS, MAN, AND CYBERNETICS: SYSTEMS, VOL. 44, NO. 5, MAY 2014 621
(https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=6572813) (hereinafter “Katzourakis”) and in view of Chinese Patent Pub. No.:  CN108805050 A to Li that was filed in 2018 and in view of International Patent Pub. No.: WO 2006083408 A1 to Rubin and in view of Soli.
Katzourakis is silent but Rubin teaches “…9. The method according to claim 1,
wherein, during the step of determining the prohibited zone and the safe zone, the prohibited Zane contains at Least two pylons and the at least one cable and is defined with a first safety distance with respect to each pylon with respect to the at least one cable while the safe zone does not contain the two pylons or the at least one cable and is defined with se second safety distance with respect to each pylon and to the at least one cable”.  (see FIG. 6-9 where the pylons 88 provide an E field so the aircraft can detect the power line being inferred from the E field and avoid the power line; see claims 1-10 and FIG. 11 where the safe zone is shown and the zone to avoid for contacting with the line) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of RUBIN with the disclosure of Katzourakis since RUBIN teaches that an improved power line detection can include markers 88 in FIG. 6 that provide a variation in the electrostatic field or “e field”.  This can provide an aircraft operator an opportunity to detect the power lines from at least 1000 feet and to avoid contact to avoid wire strikes between the power lines and the aircraft.      See abstract.   

    PNG
    media_image6.png
    754
    863
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    710
    751
    media_image7.png
    Greyscale

Katzourakis is silent but Rubin teaches “…10. The method according to claim l,
wherein, during the step of determining, a safety zone is determined, the prohibited tone containing at least two pylons and the at least one cable, the safety zone being defined with a first safety distance with respect to the prohibited zone and the safe zone not containing the two pylons or the at least one cable and being defined with a second safety distance with respect to the prohibited zone. ”.  (see FIG. 6-9 where the pylons 88 provide an E field so the aircraft can detect the power line being inferred from the E field and avoid the power line; see claims 1-10 and FIG. 11 where the safe zone is shown and the zone to avoid for contacting with the line)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of RUBIN with the disclosure of Katzourakis since RUBIN teaches that an improved power line detection can include markers 88 in FIG. 6 that provide a variation in the electrostatic field or “e field”.  This can provide an aircraft operator an opportunity to detect the power lines from at least 1000 feet and to avoid contact to avoid wire strikes between the power lines and the aircraft.      See abstract.   

Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Katzourakis, Diomidis, et al., Road-Departure Prevention in an Emergency Obstacle Avoidance Situation, IEEE TRANSACTIONS ON SYSTEMS, MAN, AND CYBERNETICS: SYSTEMS, VOL. 44, NO. 5, MAY 2014 621 (hereinafter “Katzourakis”) and in view of Chinese Patent Pub. No.:  CN108805050 A to Li that was filed in 2018 and in view of U.S. Patent No.: 7,397,014 B1 to Woodell that was filed in 2004 and in further in view of U.S. Patent Application Pub. NO.: US 2005/0134440 A1 to Breed that was filed in 2005 and in view of Soli. 
Katzourakis is silent but Breed teaches “…11. The method according to claim 3,
wherein the first and second safety distances are determined by a fuzzy logic method”. (see paragraph 209 where pattern recognition is determined from the fuzzy logic; see paragraph 10 where an optimal avoidance maneuver is made using the fuzzy neural set of rules to avoid a collision) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of BREED with the disclosure of Katzourakis since BREED teaches that an improved collision avoidance can be used with fuzzy logic values that are apart from true or false for an improved machine learning 

Claims 12-14 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Katzourakis, Diomidis, et al., Road-Departure Prevention in an Emergency Obstacle Avoidance Situation, IEEE TRANSACTIONS ON SYSTEMS, MAN, AND CYBERNETICS: SYSTEMS, VOL. 44, NO. 5, MAY 2014 621 (hereinafter “Katzourakis”) and in view of Chinese Patent Pub. No.:  CN108805050 A to Li that was filed in 2018 and in further in view of U.S. Patent No.: 7,010,398 B2 Wilkins et al. that was filed in 2001 and in view of Soli. 
Katzourakis is silent but Wilkins teaches “…12. The method according to claim 1,
wherein the method contains a step of displaying the prohibited zone and the safe zone on at least one display device. (see Col. 23, line 59 to col. 24, line 31 where a virtual tunnel shows the safe and dangerous zones based on the aircraft state and FIG. 11 when taxiing; see col. 3, lines 1-23)”. 


Katzourakis is silent but Wilkins teaches “…13. The method according to claim 10,
wherein the method contains a step of displaying the prohibited zone, the safety zone, and the safe zone on at least one display device. (see Col. 3, line 25-30 and Col. 23, line 59 to col. 24, line 31 where a virtual tunnel shows the safe and dangerous zones based on the aircraft state and FIG. 11 when taxiing; see col. 3, lines 1-23)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of WILKINS with the disclosure of Katzourakis since WILKINS 

Katzourakis is silent but Wilkins teaches “…14. The method according to claim 12,
wherein the prohibited zone and the sate zone, and, where applicable, a safety zone, are displayed with different levels of transparency in superposition on an image of a landscape outside the aircraft so as to indicate a level of risk attached to each of the Zones. (see Col. 23, line 1-31 and Col. 23, line 59 to col. 24, line 31 where a virtual tunnel shows the safe and dangerous zones based on the aircraft state and FIG. 11 when taxiing; see col. 3, lines 1-23)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of WILKINS with the disclosure of Katzourakis since WILKINS teaches that an improved aviation display can have a virtual tunnel to 

 Claims 15-18 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Katzourakis, Diomidis, et al., Road-Departure Prevention in an Emergency Obstacle Avoidance Situation, IEEE TRANSACTIONS ON SYSTEMS, MAN, AND CYBERNETICS: SYSTEMS, VOL. 44, NO. 5, MAY 2014 621
(https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=6572813) (hereinafter “Katzourakis”) and in view of Chinese Patent Pub. No.:  CN108805050 A to Li that was filed in 2018 and in view of International Patent Pub. No.: WO 2006083408 A1 to Rubin and in view of Soli.

    PNG
    media_image8.png
    590
    624
    media_image8.png
    Greyscale

Katzourakis is silent but Rubin teaches “…15. The method according to claim 12,
wherein, during the step of displaying, models of pylons and of cables are displayed in such & manner as to be superposed on the image of the landscape outside the aircraft 1 se as to indicate locations of the pylons and of the cables”. (see FIG. 6-9 where the pylons 88 provide an E field so the aircraft can detect the power line being inferred from the E field and avoid the power line; see claims 1-10 and FIG. 11 where the safe zone is shown and the zone to avoid for contacting with the line)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of RUBIN with the disclosure of Katzourakis since RUBIN teaches that an improved power line detection can include markers 88 in FIG. 6 that provide a variation in the electrostatic field or “e field”.  This can provide an aircraft operator an opportunity to detect the power lines from at least 1000 feet and to avoid contact to avoid wire strikes between the power lines and the aircraft.      See abstract.   

The primary reference is silent but Rubin teaches “…16. The method according to claim l2,
wherein the method contains an additional step of estimating and of displaying a predicted position of the aircraft with respect to the prohibited zone and to the safe zone, and, where applicable, to a safety zone, on at least one display device. (see FIG. 6-9 where the pylons 88 provide an E field so the aircraft can detect the power line being inferred from the E field and avoid the power line; see claims 1-10 and FIG. 11 where the safe zone is shown and the zone to avoid for contacting with the line)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of RUBIN with the disclosure of Katzourakis since RUBIN teaches that an improved power line detection can include markers 88 in FIG. 6 that provide a variation in the electrostatic field or “e field”.  This can provide an aircraft operator an opportunity to detect the power lines from at least 1000 feet and to avoid contact to avoid wire strikes between the power lines and the aircraft.      See abstract.   

Katzourakis is silent but Rubin teaches “…17. The method according to claim 1,
wherein the method includes an additional step of changing the prohibited zone and the safe zone, during which step the dimensions of the prohibited zone and of the safe zone, and, where applicable, of a safety zone, are changed as a function of at least one or more flight criteria of the aircraft. (see claims 1-4 and see FIG. 6-9 where the pylons 88 provide an E field so the aircraft can detect the power line being inferred from the E field and avoid the power line; see claims 1-10 and FIG. 11 where the safe zone is shown and the zone to avoid for contacting with the line)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of RUBIN with the disclosure of Katzourakis since RUBIN teaches that an improved power line detection can include markers 88 in FIG. 6 that provide a variation in the electrostatic field or “e field”.  This can provide an aircraft operator an opportunity to detect the power lines from at least 1000 feet and to avoid contact to avoid wire strikes between the power lines and the aircraft.      See abstract.   

“…18. The method according to claim 1’,
wherein the prohibited zone and the safe zone change on the basis of at least one criteria, from among:
a distance between firstly the aircraft and secondly a pylon or a cable;
the forward speed of the aircrafts;
a time before a possible impact of the aircraft with a pylon or with a cable; and
a degree of confidence about the detection of the at least one pylon and of the at least one cable. (see claims 1-4 and see FIG. 6-9 where the pylons 88 provide an E field so the aircraft can detect the power line being inferred from the E field and avoid the power line; see claims 1-10 and FIG. 11 where the safe zone is shown and the zone to avoid for contacting with the line)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of RUBIN with the disclosure of Katzourakis since RUBIN 

Claim 19 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Katzourakis, Diomidis, et al., Road-Departure Prevention in an Emergency Obstacle Avoidance Situation, IEEE TRANSACTIONS ON SYSTEMS, MAN, AND CYBERNETICS: SYSTEMS, VOL. 44, NO. 5, MAY 2014 621
(https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=6572813) (hereinafter “Katzourakis”) and in view of Chinese Patent Pub. No.:  CN108805050 A to Li that was filed in 2018 and in further in view of U.S. Patent Application Pub. NO.: US 2005/0134440 A1 to Breed that was filed in 2005 and in view of Soli. 

“…19. The method according to claim 1’,
wherein the additional step of changing the zones uses a fuzzy logic method and a decision matrix. ”. (see paragraph 209 where pattern recognition is determined from the fuzzy logic; see paragraph 10 where an optimal avoidance maneuver is made using the fuzzy neural set of rules to avoid a collision); 
See motivation statement above. 
Claims 20-21 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Katzourakis, Diomidis, et al., Road-Departure Prevention in an Emergency Obstacle Avoidance Situation, IEEE TRANSACTIONS ON SYSTEMS, MAN, AND CYBERNETICS: SYSTEMS, VOL. 44, NO. 5, MAY 2014 621
(https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=6572813) (hereinafter “Katzourakis”) and in view of Chinese Patent Pub. No.:  CN108805050 A to Li that was filed in 2018 and in view of International Patent Pub. No.: WO 2006083408 A1 to Rubin and in view of Soli.

20. The method of automatically flying an aircraft,
wherein the method of automatically flying an aircraft  with an autopilot that takes into the account the prohibited and safe zone”.  (see FIG. 6-9 where the pylons 88 provide an E field so the aircraft can detect the power line being inferred from the E field and avoid the power line; see claims 1-10 and FIG. 11 where the safe zone is shown and the zone to avoid for contacting with the line)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of RUBIN with the disclosure of Katzourakis since RUBIN teaches that an improved power line detection can include markers 88 in FIG. 6 that provide a variation in the electrostatic field or “e field”.  This can provide an aircraft operator an opportunity to detect the power lines from at least 1000 feet and to avoid contact to avoid wire strikes between the power lines and the aircraft.      See abstract.   

2l. A detection system for detecting wires oar wire-like obstacles and designed for an aircraft, the detection system comprising:
at least one detection device;
at least one computer; and
at least one display device;
wherein the detection system is configured to implement. the method according to claim 1. (see FIG. 6-9 where the two pylons 88 provide an E field so the aircraft can detect the power line being inferred from the E field and avoid the power line; see claims 1-10 and FIG. 11 where the safe zone is shown and the zone to avoid for contacting with the line)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of RUBIN with the disclosure of Katzourakis since RUBIN teaches that an improved power line detection can include markers 88 in FIG. 6 that provide a variation in the electrostatic field or “e field”.  This can provide an aircraft operator an opportunity to detect the power lines from at 

    PNG
    media_image2.png
    610
    862
    media_image2.png
    Greyscale

 Katzourakis is silent but Soli et al. teaches “detecting at least one pylon in the surrounding environment of the aircraft via a detection device of the aircraft,   (see paragraph 80)
wherein the detection device includes at least one optical video camera, an obstacle detector of the LIDAR or LEDDAR type, or 
an obstacle detector of the radar type;  (see paragraph 61-65)
identifying a family of pylons to which the at least one detected pylon corresponds from among a database of families of pylons; (see paragraph 20)
characterizing at least one cable supported by the at least one detected pylon on the basis of the identified family of pylons in the database; and”  (see paragraph 65 where the pylons that are located on the power lines can be detected by a drone for avoidance ) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of SOLI with the disclosure of Katzourakis since SOLI teaches that a drone having a radar device can detect a number of pylons 8, 9 on a power line 7 and provide that information to a mapping device. This can provide a collision avoidance with future drones that are passing in the area.   See abstract and paragraph 65-93 of Soli of THALES.   

            Claim 22 is cancelled.

  Claim 23 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Katzourakis, Diomidis, et al., Road-Departure Prevention in an Emergency Obstacle Avoidance Situation, IEEE TRANSACTIONS ON SYSTEMS, MAN, AND CYBERNETICS: SYSTEMS, VOL. 44, NO. 5, MAY 2014 621 (hereinafter “Katzourakis”) and in view of Chinese Patent Pub. No.:  CN108805050 A to Li that was filed in 2018 and in view of Rubin and in view of Soli.
Katzourakis is silent but Rubin teaches “23. The detection system of claim 21, wherein the detection device, the at least one computer and the at least one display are all on board the aircraft. ”.  (see FIG. 6-9 where the two pylons 88 provide an E field so the aircraft can detect the power line being inferred from the E field and avoid the power line; see claims 1-10 and FIG. 11 where the safe zone is shown and the zone to avoid for contacting with the line)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of RUBIN with the disclosure of Katzourakis since RUBIN teaches that an improved power line detection can include markers 88 in 

Claims 24-25 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Katzourakis, Diomidis, et al., Road-Departure Prevention in an Emergency Obstacle Avoidance Situation, IEEE TRANSACTIONS ON SYSTEMS, MAN, AND CYBERNETICS: SYSTEMS, VOL. 44, NO. 5, MAY 2014 621
(https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=6572813) (hereinafter “Katzourakis”) and in view of Chinese Patent Pub. No.:  CN108805050 A to Li that was filed in 2018 and in view of International Patent Pub. No.: WO 2006083408 A1 to Rubin and in further in view of U.S. Patent No.: 8380367 B2 to Schultz et al. that was filed in 2010 and in view of Soli. 
 
 “…24, The detection system according to claim 21,
wherein the at least one display device is placed remotely in & piloting station communicating with the aircraft”. (see col. 4, line 60-65)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Schultz with the disclosure of Katzourakis since Schultz teaches that an improved aviation 4d display can have a guidance command that can provide collisions and also traffic regulations and procedures. This can provide an improved aircraft collision avoidance user interface that is onboard or remote.    See abstract of Schultz.   

Katzourakis is silent but Rubin teaches “…25. A detection system for detecting a wire obstacles of an aircraft the detection system comprising:
 at least one detection device and a first communications device, and the piloting station including the at least one computer, the at least one display device and a second communications device, the first communications device co-operating with the second communications device in order to exchanges firstly information captured by the at least one detection device and secondly navigation data”. (see FIG. 6-9 where the two pylons 88 provide an E field so the aircraft can detect the power line being inferred from the E field and avoid the power line; see claims 1-10 and FIG. 11 where the safe zone is shown and the zone to avoid for contacting with the line);

    PNG
    media_image2.png
    610
    862
    media_image2.png
    Greyscale

 Katzourakis is silent but Soli et al. teaches “a piloting station remotely located from the aircraft, the piloting station including the-at least one computer, the-at least one display device the at least one computer configured to identify a family of pylons to which the at least one detected pylon corresponds from among a database of families of pylons, characterize at least one cable supported by the at least one detected pylon on the basis of the identified family of pylons in the database, and determine (i) a prohibited zone that can potentially contain the at least one detected pylon and the at least one cable and (ii) a safe zone not containing either the at least one pylon or the at least one cable, the at least one display device configured to display the prohibited zone and the safe zone, and the first communications device co-operating with the second communications device in order to exchange firstly information captured by the at least one detection device and secondly navigation data. (see paragraph 80)  (see paragraph 61-65)  (see paragraph 20) (see paragraph 65 where the pylons that are located on the power lines can be detected by a drone for avoidance ) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of SOLI with the disclosure of Katzourakis since SOLI teaches that a drone having a radar device can detect a number of pylons 8, 9 on a power line 7 and provide that information to a mapping device. This can provide a collision avoidance with future drones that are passing in the area.   See abstract and paragraph 65-93 of Soli of THALES.   

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        808